UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 CIRCUIT CITY STORES, INC. (Name of Registrant as Specified in Its Charter) WATTLES CAPITAL MANAGEMENT, LLC HKW TRUST MARK J. WATTLES JAMES A. MARCUM ELLIOTT WAHLE DON R. KORNSTEIN ANTHONY BERGAMO ALEXANDER M. BOND (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: -2- Wattles Capital Management, LLC (“WCM”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (“SEC”) in connection with the solicitation of proxies for the election of a slate of director nominees at the 2008 annual meeting of shareholders (the “Annual Meeting”) of Circuit City Stores, Inc., a Virginia corporation (“Circuit City”).WCM has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1: On February 25, 2008, WCM issued the following press release: WATTLES CAPITAL MANAGEMENT NOMINATES FIVE HIGHLY QUALIFIED DIRECTOR CANDIDATES FOR ELECTION TO THE CIRCUIT CITY BOARD AT THE 2 LAS VEGAS, NV – FEBRUARY 25, 2008 – Wattles Capital Management, LLC (“WCM”) announced today that it has nominated a slate of five highly qualified director nominees for election to the Board of Directors of Circuit City Stores, Inc. (“Circuit City”) (NYSE:CC) at the Company’s 2008 Annual Meeting of Shareholders currently scheduled to be held on June 24, 2008.WCM, which beneficially owns 11,000,000 shares of common stock of the Company as of February 25, 2008, constituting approximately 6.5% of the Shares outstanding, detailed its intention in a written notice to the Corporate Secretary of Circuit City. WCM’s director nominees include: Elliott Wahle has over thirty years of business leadership experience in both domestic and multinational corporations that span the entertainment, consumer products and retail industries. His early career covered a period of ten years with the New York Yankees and the Toronto Blue Jays where he oversaw the development of the Player Personnel organizations. He spent twelve years as the founding President of Toys “R” Canada followed by a five year stint as C.E.O. of Dylex Limited. Mr. Wahle returned to Toys “R” US to oversee the development of its International Flagship Store in Times Square New York and then ran the Babies “R” Us organization until the company initiated a sale to Private Equity interests.Mr. Wahle currently serves as Chairman and Chief Executive Officer of Rustique Home Furnishings, a Toronto based importer and distributor of quality wood furnishing products.He is also Chairman and cofounder of Generation Capital Inc. and President of Rycom Enterprises, a private investment company. Don R. Kornstein has been a consultant specializing in strategic, financial and management advisory services for the past 6 years.Since 2002, Mr.Kornstein has been the founder and managing member of Alpine Advisors LLC, which provides value-enhancing strategic management, operational and financial consulting services to a wide range of companies with varying needs.In February 2006, Mr. Kornstein was elected as a director of Bally Total Fitness, Inc. and was subsequently appointed interim Chairman and Chief Restructuring Officer for his broad leadership skills and expertise to assist Bally in navigating through its operational and financial restructuring.Mr. Kornstein was appointed Chairman of Bally Total Fitness in October 2007.From 1994 through 2000, Mr. Kornstein was the President and Chief Executive Officer of Jackpot Enterprises Inc., an NYSE-listed company engaged in the gaming industry through the operation of over 5,000 gaming devices in a variety of retail establishments and casinos.From 1977 through 1994, Mr.Kornstein was an investment banker at Bear, Stearns& Co.
